﻿

AMENDMENT NO. 3 TO ASSET PURCHASE AND SALE AGREEMENT

THIS AMENDMENT NO. 3 TO ASSET PURCHASE AND SALE AGREEMENT, dated as of the 9th
day of July, 2020 (this “Amendment”), between the Municipality of Anchorage,
Alaska, a political subdivision organized under the laws of the State of Alaska
(“Seller”), and Chugach Electric Association, Inc., a not-for-profit electric
cooperative corporation organized under the laws of the State of Alaska
(“Buyer”).

RECITALS

WHEREAS, Buyer and Seller entered into that certain Asset Purchase and Sale
Agreement, dated as of December 28, 2018 (the “Original Agreement”); capitalized
terms used in this Amendment, if not otherwise defined herein, shall have the
meanings set forth in the Original Agreement, as amended or modified pursuant to
this Amendment or any Previous Amendment (as so amended or otherwise modified,
the “Asset Purchase Agreement”);

WHEREAS, pursuant to Section 10.10 of the Asset Purchase Agreement, Buyer and
Seller may amend, modify or supplement the Original Agreement upon the execution
and delivery of a written agreement executed by the Parties;

WHEREAS, the Regulatory Commission of Alaska on May 28, 2020 issued Order No.
U-18-102(44)/ U-19-020(39)/ U-19-021(39), Order Accepting Stipulation in Part,
Subject to Conditions; Transferring and Issuing Certificates of Public
Convenience and Necessity, Subject to Conditions; Addressing Beluga River Unit
Management, Gas Transfer Prices, and Third Party Sales Gas Pricing; and
Requiring Filings (the “Final Order”); and

WHEREAS, the Parties desire to make certain amendments to the Asset Purchase
Agreement as provided in this Amendment.

NOW, THEREFORE, pursuant to Section 10.10 of the Asset Purchase Agreement
Section III.B.3 of the Stipulation (as defined in Article I of the Asset
Purchase Agreement as amended pursuant to this Amendment), and the Final Order,
and in consideration for the premises and agreements in the Stipulation and as
hereinafter set forth, the Parties, intending to be legally bound, agree as
follows:

1.New Definitions.  The following definitions are hereby added to Article I of
the Asset Purchase Agreement:

“Rate Reduction Account” means an account created and funded by Seller with a
cash balance of $36,000,000 on the Closing Date.

“Stipulation” means the Stipulation Resolving All Issues entered into by and
among Seller, Buyer, Providence Health & Services, the Federal Executive
Agencies, Matanuska Electric Association, Inc., Homer Electric Association,
Inc., Alaska Energy Authority, and ENSTAR Natural Gas Company, a Division of
SEMCO Energy, Inc. dated October



 

Amendment No. 3 to Asset Purchase and Sale Agreement

Dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

 

--------------------------------------------------------------------------------

 

25, 2019, and accepted and approved, subject to conditions, by the RCA in the
Final Order. 

2.Revised Definitions.  The following definitions in Article I of the Asset
Purchase Agreement are hereby amended and restated in their entirety as follows:

“Ancillary Documents” means the Bill of Sale, the Assignment and Assumption
Agreement, Deeds, Assignment and Assumption of Leases, Real Property Interest
Assignments, the PILT Agreement, the Eklutna Power Purchase Agreement, the BRU
Transfer Documents, and the other agreements, instruments and documents required
to be delivered at the Closing.

“Ordinance” means Ordinance No. 2018-1(S) of the Anchorage Assembly.

“Proposition 10” means the ballot proposition presented to voters of Seller in
connection with the Ordinance.

“Transferred Cash” means (A) cash in the Rate Reduction Account and (B) customer
deposit cash or cash accounts, cash, cash equivalents, and securities (in each
case to the extent constituting restricted assets and, in the case of cash
contractually restricted in connection with Debt, to the extent not used by
Seller to defease or repay the Closing Debt), including any such assets
collected for payments in lieu of taxes, including pursuant to AMC 26.10.025 or
held under or pursuant to ML&P’s debt documents or representing the proceeds of
bonds, deferred regulatory liability for gas sales funds, future gas purchases
regulatory liabilities, underlift accounts and asset retirement obligation funds
managed by ML&P or Seller, any decommissioning funds, utility underground
requirements including those set forth in AS 42.05.381(h), (i), and (j) and AMC
21.07.050 and AMC Title 21 undergrounding funds, and any other cash collected
from ratepayers for obligations assumed by Buyer including customer
deposits.  Exhibit J sets forth the Transferred Cash (other than the Rate
Reduction Account) and separately identifies any cash contractually restricted
in connection with Debt which will be used by Seller to defease or repay the
Closing Debt, in each case as if the Closing had occurred as of December 31,
2017.

“Upfront Payment” means $757,800,000.

3.BRU Fuel Agreement.  

(a)  The fourth recital is hereby deleted in its entirety and replaced with the
following: “WHEREAS, as an integral part of the transactions contemplated
hereby, Seller and Buyer have entered into the Eklutna Power Purchase Agreement
and the PILT Agreement (as defined below) as of the date hereof;”

(b)  The definition of “BRU Fuel Agreement” is hereby deleted in its entirety.

(c)    Section 6.06(f)(A)(iv) is hereby deleted in its entirety and replaced by
the following: “the pass-through of BRU costs of production (payments under the



2

Amendment No. 3 to Asset Purchase and Sale Agreement

Dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

 

--------------------------------------------------------------------------------

 

PILT Agreement, the Eklutna Power Purchase Agreement and the cost of production
pass-through to be recovered as Buyer operating expenses (with no margin added
to the payment amount)),”

(d)  The second-to-last sentence of Section 6.06(f) is hereby deleted in its
entirety and replaced by the following: “In addition, Buyer and Seller will use
commercially reasonable efforts to cooperate and advocate to obtain an order
from the RCA approving, as part of the transactions to be consummated hereby,
recovery by Buyer in future rates of the costs associated with consummating the
transactions.”

4.Amendment to Section 2.05(d).  Section 2.05(d) of the Asset Purchase Agreement
is hereby deleted in its entirety and replaced with the following:

(d) minus the absolute value of the Net Book Value Adjustment if the Net Book
Value Adjustment is a negative number; provided that, if the Net Book Value
Adjustment is a positive number, the Purchase Price shall not be adjusted to
reflect the Net Book Value Adjustment or any portion thereof.

5.Amendment to Section 3.01. The language of Section 3.01 of the Asset Purchase
Agreement is hereby amended by substituting “within one hundred and sixty (160)
days after RCA Approval is received” for “within one hundred and twenty (120)
days after RCA Approval is received.”

6.Amendment to Section 6.16(a).  Section 6.16(a) of the Asset Purchase Agreement
is hereby deleted in its entirety and replaced with the following: 

(a)[Reserved.]

7.Amendment to Section 6.21.  Section 6.21 of the Asset Purchase Agreement is
hereby deleted in its entirety and replaced with the following:

Section 6.21. [Reserved.]

8.Amendment to Section 6.29(a). Section 6.29(a) of the Asset Purchase Agreement
is hereby deleted in its entirety and replaced with the following:

(a)  Seller shall, not later than 90 days after RCA Approval, provide Buyer with
copies of all easements granted to Seller prior to 2002 and copies of all
documents described in Section 4.18(j) that were not provided or otherwise made
available to Buyer in accordance with the provisions of Section 4.18(j) prior to
the date of this Agreement, in each case to the extent that such materials are
recorded in Seller’s Laserfiche database.

9.Addition of Section 6.32. The following is hereby added to the Asset Purchase
Agreement as a new Section 6.32:





3

Amendment No. 3 to Asset Purchase and Sale Agreement

Dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

 

--------------------------------------------------------------------------------

 

Section 6.32.  Use of Funds in Rate Reduction Account. Buyer shall prudently
manage funds in the Rate Reduction Account for the benefit of customers in the
ML&P legacy service area to ensure the principal balance and any interest
realized on the deposits are properly invested, accounted for, and ultimately
credited back to customers in the ML&P legacy service area.  The funds in the
Rate Reduction Account shall be used by Buyer for the exclusive purpose of
providing rate reductions to customers in the ML&P legacy service area in
accordance with Section III.B.2.c of the Stipulation.

10.Amendment to Section 9.01(b)(ii).  Section 9.01(b)(ii) of the Asset Purchase
Agreement is hereby deleted in its entirety and is replaced with the following:

(ii) any of the conditions set forth in Section 7.01 or Section 7.02 shall not
have been, or if it becomes apparent that any of such conditions will not be,
fulfilled by October 31, 2020, unless such failure shall be due to the failure
of Buyer to perform or comply with any of the covenants, agreements, or
conditions hereof to be performed or complied with by it prior to the Closing;
or

11.Amendment to Section 9.01(c)(ii).  Section 9.01(c)(ii) of the Asset Purchase
Agreement is hereby deleted in its entirety and is replaced with the following:

(ii) any of the conditions set forth in Section 7.01 or Section 7.03 shall not
have been, or if it becomes apparent that any of such conditions will not be,
fulfilled by October 31, 2020, unless such failure shall be due to the failure
of Seller to perform or comply with any of the covenants, agreements, or
conditions hereof to be performed or complied with by it prior to the Closing;
or

12.Exhibit O.  Exhibit O to the Asset Purchase Agreement is hereby deleted in
its entirety.

13.Effective Date of this Amendment. Except as expressly provided herein and the
letter agreements dated March 8, 2019 and March 15, 2019, Amendment No. 1 to the
Asset Purchase Agreement dated as of September 27, 2019, and Amendment No. 2 to
the Asset Purchase Agreement dated as of October 28, 2019 (the “Previous
Amendments”), the Original Agreement and the Previous Amendments are not
amended, supplemented, modified, revised or otherwise affected by this
Amendment. This Amendment shall be deemed effective and in full force and effect
as of the date first written above. On and after the date hereof, each reference
in the Asset Purchase Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import referring to the Original Agreement or the
Previous Amendments, shall mean and be a reference to the Asset Purchase
Agreement and each reference to the Asset Purchase Agreement in any other
agreements, documents or instruments executed and delivered pursuant to or in
connection with the Asset Purchase Agreement shall be deemed to mean and be a
reference to the Asset Purchase Agreement as amended by this Amendment and the
Previous Amendments.

14.Binding Effect. This Amendment shall be binding upon and shall inure to the
benefit of the Parties hereto and their respective successors and permitted
assigns.





4

Amendment No. 3 to Asset Purchase and Sale Agreement

Dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

 

--------------------------------------------------------------------------------

 

15.Governing Law.  This Amendment shall be governed by and construed in
accordance with the internal laws of the State of Alaska, without reference to
conflicts of laws principles that would result in the application of the laws of
any other jurisdiction.

16.Counterparts.  This Amendment may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Amendment delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Agreement.

[Remainder of the page intentionally left blank]

 

5

Amendment No. 3 to Asset Purchase and Sale Agreement

Dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above by their respective officers and officials
thereunto duly authorized.

﻿

﻿

 

 

﻿

MUNICIPALITY OF ANCHORAGE, ALASKA

﻿

 

 

﻿

By

/s/ William D. Falsey

﻿

Name:

William D. Falsey

﻿

Title:

Municipal Manager

﻿

CHUGACH ELECTRIC ASSOCIATION, INC.

﻿

 

 

﻿

By

/s/ Lee D. Thibert

﻿

Name:

Lee D. Thibert

﻿

Title:

Chief Executive Officer

﻿

﻿



-4-

 

 

--------------------------------------------------------------------------------